Name: Commission Regulation (EEC) No 1701/84 of 18 June 1984 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  food technology
 Date Published: nan

 No L 161 /10 19 . 6. 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1701/84 of 18 June 1984 amending Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables Whereas, in order to ensure better knowledge of the trade pattern in certain products, an indication of the country of origin should be required and the importer should be obliged to import from the country thus indicated : Whereas dried grapes are subject up to 31 August 1984 to the system of import licences under Commission Regulation (EEC) No 2742/82 of 13 October 1982 on protective measures applicable to imports of dried grapes (4), as last amended by Regulation (EEC) No 936/84 C) ; whereas the application of this Regulation to those products should therefore be deferred until that date : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Articles 9 (3) and 10 (3) thereof, Whereas Annex IV to Regulation (EEC) No 516/77 concerning products subject to the system of import licences has been amended ; whereas Commission Regulation (EEC) No 1303/83 (3) should be amended accordingly ; Whereas the period of validity of import licences for the new products in Annex IV should be determined in the light of international trade practice ; whereas the amount of the security for import licences and advance fixing certificates should be fixed at levels which will enable the system to function properly ; Whereas, on the date of application of this Regulation, valid import licences may still exist which have been issued for products no longer subject to the licence system ; whereas provision should therefore be made for such licences to be returned to the issuing autho ­ rity and the securities released ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1303/83 is hereby amended as follows : 1 . The table in Article 3 ( 1 ) is replaced by the following : 'CCT heading No Description Amount in ECU/100 kg net ex 07.02 B Peeled tomatoes preserved by freezing 0,60 ex 07.03 E Mushrooms provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption 2,00 ex 07.04 B Tomato flakes 1,80 08.03 B Dried figs 1,60 08.04 B Dried grapes 2,00 (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 103, 16. 4. 1984, p. 11 . (3) OJ No L 138, 27. 5. 1983, p. 25. 0 OJ No L 290, 14. 10. 1982, p. 28 . O OJ No L 96, 6 . 4. 1984, p. 13 . 19 . 6. 84 Official Journal of the European Communities No L 161 /11 CCT heading No Description Amount in ECU/100 kg net ex 08.10 A Raspberries and strawberries (whether or not cooked), preserved by freezing, not containing added sugar 0,60 ex 08.11 E Raspberries and strawberries provisionally preserved 0,60 08.12 C Prunes 1,20 ex 20.01 C Mushrooms prepared or preserved by vinegar or acetic acid 2,00 20.02 A Mushrooms, prepared or preserved 2,40 ex 20.02 C Tomato concentrates (') 1,80 ex 20.02 C Other tomato-based products 0,60 20.02 G Peas and beans in pod, prepared or preserved 0,60 ex 20.03 Strawberries and raspberries preserved by freezing, con ­ taining added sugar 0,60 ex 20.05 C I b), C II and C III Jams, jellies, marmalades, puree and pastes of strawberries and raspberries being cooked preparations, whether or not containing added sugar 0,60 ex 20.06 B II a) 7, B II b) 7 aa) 22, B II b) 7 bb) 22, B II c) 1 aa) and B II c) 2 bb) Apricots, prepared or preserved 0,60 ex 20.06 B II a) 7, B II b) 7 aa) 11 and B II b) 7 bb) 11 Peaches, prepared or preserved 0,60 ex 20.06 B II a) 8 , B II b) 8, B II c) 1 dd) and B II c) 2 bb) Strawberries and raspberries, prepared or preserved 0,60 ex 20.06 B II a) 6, B II b) 6, B II c) 1 cc) and B II c) 2 aa) Pears, prepared or preserved 0,60 20.07 B II a) 5 and B II b) 6 Tomato juices 0,60' (') Products with a dry matter content of not less than 1 2 % by weight. 2. The table in Article 3 (2) is replaced by the following : 'CCT heading No Description Amount in ECU/100 kg net ex 20.03 A Strawberries and raspberries preserved by freezing, con ­ taining added sugar 1,30 ex 20.05 C I b) Jams, jellies, marmalades, puree and pastes of strawberries and raspberries being cooked preparations, with a sugar content exceeding 30 % by weight 2,40 ex 20.05 C II Jams, jellies, marmalades, puree and pastes of strawberries and raspberries being cooked preparations, with a sugar content exceeding 1 3 % but not exceeding 30 % by weight 0,90' No L 161 /12 Official Journal of the European Communities 19 . 6 . 84 3 . The table in Article 5 ( 1 ) is replaced by the following : 'CCT heading No Description ex 07.03 E Mushrooms provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consump ­ tion 08.03 B Dried figs 08.04 B Dried grapes ex 08.10 A Strawberries and raspberries (whether or not cooked) preserved by freezing, not containing added sugar ex 08.11 E Strawberries and raspberries provisionally preserved ex 20.01 C Mushrooms prepared or preserved by vinegar or acetic acid 20.02 A Mushrooms, prepared or preserved 20.02 G Peas and beans in pod, prepared or preserved ex 20.03 Strawberries and raspberries preserved by freezing, containing added sugar ex 20.05 C I b), C II and C III Jams, jellies, marmalades, puree and pastes of strawberries and raspberries being cooked preparations, whether or not containing added sugar ex 20.06 B II a) 8 , B II b) 8 , B II c) 1 dd) and B II c) 2 bb) Strawberries and raspberries, prepared or preserved' 4. Article 6 ( 1 ) is replaced by the following : ' 1 . In the case of :  tomato juice falling within subheading 20.07 B II of the Common Customs Tariff, and  peaches, apricots and pears falling within subheading 20.06 B II of the Common Customs Tariff, the applicant may in section 8 indicate two tariff subheadings in his application for an import licence as as follows : ex 20.06 B II a) 6 aa) and ex 20.06 B II a) 6 bb), or 20.06 B II a) 7 aa) and 20.06 B II a) 7 bb), or 20.06 B II b) 6 aa) and 20.06 B II b) 6 bb), or 20.06 B II b) 7 aa) 11 and 20.06 B II b) 7 bb) 11 , or 20.06 B II b) 7 aa) 22 and 20.06 B II b) 7 bb) 22, or 20.07 B II a) 5 aa) and 20.07 B II b) 6 aa), or 20.07 B II a) 5 bb) and 20.07 B II b) 6 bb). The two subheadings indicated in the application shall be entered on the import licence.' 5. The table in Article 7 is replaced by the following : 'CCT heading No NIMEXE code Description ex 08.04 B I 08.04-31 Currants 08.04-39 Others ex 08.04 B II 08.04-90 Currants 08.04-90 Others ex 08.10 A 08.10-11 Strawberries, whether or not cooked, preserved by freezing, containing no added sugar ex 08.10 A 08.10-15 Raspberries, whether or not cooked, preserved by I freezing, containing no added sugar 19. 6. 84 Official Journal of the European Communities No L 161 / 13 CCT heading No NIMEXE code Description ex 08.11 E 08.11-95 Strawberries provisionally preserved ex 08.11 -E 08.11-96 Raspberries provisionally preserved I Tomatoes : \  with a dry matter content of less than 12 % by Il weight : ex 20.02 C 20.02-31  peeled ex 20.02 C 20.02-33  other ex 20.02 C 20.02-35  with a dry matter content of not less than 1 2 % but not more than 30 % by weight ex 20.02 C 20.02-37  with a dry matter content of more than 30 % by II weight ex 20.02 G 20.02-91 Peas, prepared or preserved ex 20.02 G 20.02-95 Beans in pod, prepared or preserved || Fruit preserved by freezing, containing added sugar : ||  with a sugar content exceeding 1 3 % by weight : ex 20.03 A ex 20.03-00  strawberries ex 20.03 A ex 20.03-00  raspberries  other : ex 20.03 B ex 20.03-00  strawberries ex 20.03 B ex 20.03-00  raspberries Jams, fruit jellies, marmalades, fruit puree and fruit II pastes, being cooked preparations, with or without added \ sugar : I Other : ex 20.05 C I b) 20.05-53  strawberries ex 20.05 C I b) 20.05-55  raspberries ex 20.05 C II ex 20.05-60  strawberries ex 20.05 C II ex 20.05-60  raspberries ex 20.05 C III ex 20.05-90  strawberries ex 20.05 C III ex 20.05-90  raspberries Fruit otherwise prepared or preserved, with or without added sugar or alcohol : Other : without added alcohol : ex 20.06 B II a) 7 20.06-45  peaches ex 20.06 B II a) 7 20.06-47  apricots ex 20.06 B II a) 8 ex 20.06-53  strawberries ex 20.06 B II a) 8 ex 20.06-53  raspberries ex 20.06 B II b) 8 ex 20.06-80  strawberries ex 20.06 B II b) 8 ex 20.06-80  raspberries ex 20.06 B II c) 1 dd) ex 20.06-91  strawberries ex 20.06 B II c) 1 dd) ex 20.06-91  raspberries ex 20.06 B II c) 2 bb) ex 20.06-99  strawberries ex 20.06 B II c) 2 bb) ex 20.06-99  raspberries' No L 161 / 14 Official Journal of the European Communities 19. 6 . 84 6. Article 8 is replaced by the following : 'Article 8 1 . For cultivated mushrooms provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption, falling within subheading 07.03 E of the Common Customs Tariff, and culti ­ vated mushrooms prepared or preserved by vinegar or acetic acid falling within subheading ex 20.01 C of the Common Customs Tariff, the import docu ­ ments provided for in Commission Regulation (EEC) No 818/80 (') shall, during such period as protective measures remain applicable, replace the system of import licences. 2. For dried grapes falling within subheading 08.04 B of the Common Customs Tariff, the system of import licences provided for in Commission Regulation (EEC) No 2742/82 (2) shall remain in force during such period as protective measures remain applicable. (a) import licences, with or without advance fixing of the levy :  quantities, and  in respect of the products referred to in Article 5, country of origin, broken down according to the nomenclature of the Common Customs Tariff or, for the products listed in Article 7, according to the description given in that Article. The products referred to in Article 6 shall be included under the subheading first mentioned.' Article 2 Import licences issued for products no longer subject to the system of import licences which are still valid after 1 July 1984 must be returned to the issuing authority. The relevant securities shall be released on receipt of those licences. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. (') OJ No L 89, 2. 4. 1980, p. 5. (2) OJ No L 290, 14. 10. 1982, p. 28.' 7. The text of Article 17 ( 1 ) (a) is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1984. For the Commission Poul DALSAGER Member of the Commission